DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Reasons for Allowance
Claims 1, 8 and 15 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “the control circuit configured to: measure a complex impedance of the ultrasonic transducer; compare the complex impedance to a plurality of reference complex impedance patterns, each of the plurality of reference complex impedance patterns corresponding to a state of the end effector; and determine the state of the end effector according to which of the plurality of reference complex impedance patterns the complex impedance corresponds, wherein the reference complex impedance patterns comprise fitted curves plotted from data points of the reference complex impedance patterns, wherein the control circuit is configured to determine which of the plurality of reference complex impedance patterns the complex impedance corresponds according to a Euclidean perpendicular distance between the complex impedance and the fitted curves, and wherein the complex impedance corresponds to which of the fitted curves the complex impedance has a smallest Euclidean perpendicular distance therebetween.” as indicated in claim 1 and similarly in claims 8 and 15 as a whole.
The Examiner has cited Friedman (U.S. PGPub. No. 20020049551) as the most pertinent prior art reference, which teaches a similar ultrasonic device comprising several of the limitations. However, upon further consideration, this reference fails to teach “wherein the complex impedance corresponds to which of the fitted curves the complex impedance has a smallest Euclidean perpendicular distance therebetween.” The identified prior art describes 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANNABETH E RODRIGUEZ/Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794